
	

113 SRES 128 IS: Expressing the sense of the Senate that supporting seniors and individuals with disabilities is an important responsibility of the United States, and that a comprehensive approach to expanding and supporting a strong home care workforce and making long-term services and supports affordable and accessible in communities is necessary to uphold the right of seniors and individuals with disabilities in the United States to a dignified quality of life.
U.S. Senate
2013-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 128
		IN THE SENATE OF THE UNITED STATES
		
			May 6, 2013
			Mr. Harkin (for himself,
			 Mrs. Murray, and
			 Mrs. Gillibrand) submitted the following
			 resolution; which was referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		RESOLUTION
		Expressing the sense of the Senate that
		  supporting seniors and individuals with disabilities is an important
		  responsibility of the United States, and that a comprehensive approach to
		  expanding and supporting a strong home care workforce and making long-term
		  services and supports affordable and accessible in communities is necessary to
		  uphold the right of seniors and individuals with disabilities in the United
		  States to a dignified quality of life.
	
	
		Whereas the aging of the baby boom generation will cause
			 the number of individuals in the United States who are 65 years of age or older
			 to increase from 40,000,000 to 70,000,000 during the next 2 decades;
		Whereas 12,000,000 adults, nearly half of whom are under
			 65 years of age, need long-term services and supports due to functional
			 limitations;
		Whereas the decision of the Supreme Court in Olmstead v.
			 L.C., 527 U.S. 581 (1999), mandates the end of unnecessary segregation of
			 individuals with disabilities in institutions, and requires that individuals
			 with disabilities receive services in the most integrated setting appropriate
			 to their needs;
		Whereas the vast majority of individuals in the United
			 States prefer to receive long-term services and supports in their homes so that
			 they may continue to live independently and with dignity;
		Whereas the costs of long-term services and supports for
			 seniors and individuals with disabilities are high;
		Whereas the great expense of long-term services and
			 supports can affect all individuals, regardless of income;
		Whereas 70 percent of individuals who are 65 years of age
			 or older will need some form of long-term services and supports;
		Whereas the number of individuals who need long-term
			 services and supports is projected to grow from 12,000,000 to 27,000,000 by
			 2050;
		Whereas there are approximately 3,200,000 workers in the
			 direct care workforce, leaving a huge gap between the services needed and the
			 size of the current workforce;
		Whereas the United States is experiencing a jobs crisis,
			 as 25,000,000 individuals are unemployed or underemployed;
		Whereas home care is one of the fastest growing industries
			 in the United States economy, providing critical daily care, services, and
			 supports to millions of individuals and families across the country;
		Whereas an estimated 1,800,000 additional home care
			 workers will be needed during the next decade to serve the growing population
			 of seniors and individuals with disabilities;
		Whereas the quality of home care jobs is poor, with low
			 wages, few benefits, high turnover, and a high level of job stress and
			 hazards;
		Whereas home care and personal assistance workers earn a
			 median hourly wage of $9.53, and nearly half of such workers live in households
			 that also rely on public assistance;
		Whereas approximately 55 percent of home care workers work
			 part-time, and approximately 44 percent of those part-time workers would prefer
			 to work more hours;
		Whereas nearly 21 percent of the individuals who provide
			 home care services were born outside the United States;
		Whereas a stabilized home care workforce would lead to
			 improved continuity and quality of long-term services and supports;
		Whereas the issue of long-term services and supports is a
			 critical issue for women, as 70 percent of individuals who need such care are
			 women 65 years of age or older, 90 percent of paid caregivers are women, and 85
			 percent of family members and friends who informally provide care are women who
			 often have to leave the paid workforce to provide such care, and thus are at a
			 financial disadvantage during their working years and face a reduction in
			 Social Security benefits when they retire; and
		Whereas a comprehensive approach that focuses on job
			 creation and job quality, workforce training, pathways to citizenship and
			 career advancement, and support for individuals and families is necessary to
			 build a strong home care workforce and make quality long-term services and
			 supports affordable and accessible for all individuals in the United States:
			 Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that a comprehensive approach to expanding and supporting a strong home care
			 workforce and making long-term services and supports affordable and accessible
			 in communities is necessary to uphold the right of seniors and individuals with
			 disabilities in the United States to a dignified quality of life.
		
